DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments to the Drawings with respect to Drawing Objections have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn. 
Applicant’s arguments and amendments to Claim 9 with respect to rejections of Claims 9 and 10 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of Claims 9 and 10 under 35 USC 112(b) have been withdrawn. 
Applicant's arguments with respect to rejections of Claims 1, 3-17 under 35 USC 103 have been fully considered but they are not persuasive.
	With respect to applicant’s argument that the sanding tool disclosed by Aubin does not fall within the scope of a rigid deburring cutting tool, examiner agrees, however Nagata discloses rigid deburring tools (see at least par. 0037 and rejection below for motivation to combine). 
	With respect to applicant’s argument that Aubin’s torque sensor is not a spindle load sensor, examiner respectfully disagrees. Aubin’s torque sensor is a torque sensor attached to the sanding tool that measures the torque on the spindle of the sanding tool. The claim, as written, does not require measuring the torsional load about the spindle of the cutting tool. It is interpreted as only requiring measuring a torque on the spindle of the cutting tool, so the torque sensor disclosed by Aubin falls within the scope of the claimed spindle load sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubin et al (US 20200171620) in view of Nagata et al (US 20160243664).
	Regarding Claim 1,  teaches a process of deburring a workpiece (see at least method for sanding a surface of a structure in par. 0006 in ) comprising: 
	installing a workpiece onto a machine table proximate a robot (see at least positioning the structure 200 onto the work surface 208 in par. 0162 ), said workpiece having a surface (see at least surface 202 of structure 200 in par. 0031 in Fig. 4), 
	said robot having at least one force sensor (see at least force sensor 108 in par. 0091 and Fig. 4) and 
	a spindle load sensor associated with a spindle coupled to a cutting tool (see at least torque sensor 130 coupled to sanding tool 102 in par. 0135 and Fig. 4, note no specific definition is provided in applicant’s claims or specification so the cutting tool is interpreted as any tool that can remove material from a workpiece), 
	said robot having at least one joint configured to be actuated by a joint actuator (see at least robotic arm with one or more actuators in par. 0048 and robotic manipulator 104 in Fig. 4); 
	said robot being coupled to a controller (see at least control unit 112 operatively coupled to the robotic manipulator 104); 
	generating joint encoder signals with said controller, said joint encoder signals configured to direct the joint actuator (see at least position sensors 106 at each joint being encoders and controlling the manipulator based on the detected position changes in par. 0151-0152 and control unit 112 sending commands to the robotic manipulator 104 or actuator 190 to selectively move the sanding tool 102 in par. 0100-0103); 
	sensing contact forces between the cutting tool of the robot and the surface of the workpiece (see at least force sensor 108 detecting sanding force 128 applied to surface 202 and using the measurement for real-time feedback in par. 0091), wherein sensing contact forces comprises determining a spindle torque with said spindle load sensor (see at least torque sensor 130 coupled with sanding tool 102 measuring torque applied to the sanding tool by the surface being sanded in par. 0136 ); 
	determining a deburring path of the cutting tool to deburr the workpiece (see at least control unit 112 automatically generating sanding path 148 in par. 0181); and 
	controlling the robotic deburring process by use of said joint encoder signals (see at least control unit 112 sending commands to the robotic manipulator 104 or actuator 190 to selectively move the sanding tool 102 to regulate the sanding force in par. 0100-0103), 
	a physics based model of material removal (see at least calculating volumetric material removal rate in par. 0078-0079 interpreted as a physics based model of material removal), 
	a nominal trajectory of said cutting tool center point position (see at least sanding path 148 in par. 0185 and Fig. 4), and 
	an actual trajectory of said cutting tool center point position (see at least determining the actual spatial position of the sanding tool in real-time based on position data from the position sensors in par. 0151-0152)
	Aubin does not appear to teach the following, but Nagata does teach:
	a rigid deburring cutting tool (see at least multiple deburring tool options in par. 0037 and step SA03 in Fig. 3)
	controlling the robotic deburring process by use of a physics based model of burr size (see at least capturing three-dimensional model shape of a workpiece to be deburred and analyzing formation of burs to generate a machine path in par. 0026 and calculating the position, width, and depth of burrs on an unmachined workpiece detected by visual sensors and using the data to determine tool selection and cutting conditions in par. 0031-0034) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin to incorporate the teachings of Nagata wherein the tool is a rigid deburring tool and the 3D model of the unmachined workpiece is analyzed to determine the size of burrs that need removal. The motivation to incorporate the teachings of Nagata would be to select an appropriate tool for the burr sizes (see par. 0010), which improves efficiency.
	
	Regarding Claim 3, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Aubin further teaches wherein sensing contact forces comprises determining at least one force signal with said force sensor (see at least force sensor 108 detecting sanding force 128 applied to surface 202 and using the measurement for real-time feedback in par. 0091).

	Regarding Claim 4, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination). Aubin further teaches, further comprising: 
	calculating said actual trajectory of said cutting tool center point position based on said joint encoder signals (see at least control unit 112 determines the spatial position of the sanding tool 102 based on the position data from the encoders in par. 0151-0152)

	Regarding Claim 5, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Aubin further teaches, further comprising: determining a physics based model of material removal (see at least calculating volumetric material removal rate in par. 0078-0079 interpreted as a physics based model of material removal).
	Aubin does not appear to teach the following, but Nagata does teach:
	determining a physics based model of burr size (see at least capturing three-dimensional model shape of a workpiece to be deburred and analyzing formation of burs to generate a machine path in par. 0026 and calculating the position, width, and depth of burrs on an unmachined workpiece detected by visual sensors and using the data to determine tool selection and cutting conditions in par. 0031-0034) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin to incorporate the teachings of Nagata wherein the 3D model of the unmachined workpiece is analyzed to determine the size of burrs that need removal. The motivation to incorporate the teachings of Nagata would be to select an appropriate tool for the burr sizes (see par. 0010), which improves efficiency.

	Regarding Claim 6,  Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination). Aubin further teaches, further comprising: determining the nominal trajectory of said cutting tool center point position (see at least automatically generating the sanding path 148 of the sanding tool 102 by the control unit 112 in par. 0181).

	Regarding Claim 7, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination). Aubin further teaches, further comprising: determining the actual trajectory of said cutting tool center point position (see at least determining the actual spatial position of the sanding tool in real-time based on position data from the position sensors in par. 0151-0152)


	Regarding Claim 8. Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination). Aubin further teaches, further comprising: 
	equating a deburring path to said nominal trajectory of said cutting tool center point position (see at least control unit 112 controlling movement of the sanding tool along the sanding path 148 in par. 0081), wherein said deburring path is based on a computer aided design model of the workpiece (see at least three-dimensional model of the structure takin the form of a CAD model in par. 0161, 0192 and using the three-dimensional model to determine that sanding path 148 in par. 0190).

	Regarding Claim 9, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Aubin further teaches, further comprising: extracting said joint encoder signals by said controller (see at least the control unit determining the spatial position of the sanding tool 102 via inverse kinematics from an analysis of the position data from the encoders in par. 0151-0152).

	Regarding Claim 10. Aubin as modified by Nagata teaches the process according to claim 9 (see Claim 9 analysis). Aubin further teaches further comprising: calculating said actual trajectory of the deburring path based on robot kinematics derived from the joint encoder signals (see at least the control unit determining the actual spatial position of the sanding tool 102 via inverse kinematics from an analysis of the position data from the encoders in par. 0151-0152).

	Regarding Claim 11, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination). Aubin further teaches further comprising: said controller maintaining a prescribed contact load of the cutting tool on the surface (see at least maintaining a consistent material removal rate using sanding force feedback in par. 0091, the material removal rate is interpreted as the prescribed contact load).

	Regarding Claim 12. Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination). Aubin further teaches further comprising: said controller correcting said tool path and maintaining a predetermined contact load between said tool and said workpiece surface with a real-time force control (see at least controlling sanding-force by changing the spatial location of the sanding tool closer to or farther from the surface so that the sanding-force is sufficient to achieve the model material removal rate in par. 0098 ).
Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubin in view of Nagata and Liu et al (“Applications of the Fuzzy Logic in Automated Robotic Deburring”, NPL Citation No. 2 on IDS filed 08/19/2020)

	Regarding Claim 13, Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Aubin and Nagata do not appear to teach the following, but Liu does teach: further comprising: 
	determining a burr size by calculating inputs from the spindle load sensor, wherein a spindle load is proportional to the material removal (see at least determining burr heights via contour following with a force/torque sensor on the tool in section on page 299 right column).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin as modified by Nagata to incorporate the teachings of Liu wherein the contour of the workpiece is followed by the robot prior to deburring and load values from a force/torque sensor on the tool are used to determine the heights of any burs on the deburring trajectory. The motivation to incorporate the teachings of Liu would be to reduce cost by avoiding an expensive video camera system to detect burr sizes (see section 3.1. Burr detection aided by a fuzzy interface (page 299 left column). 
	

	Regarding Claim 14,  Aubin as modified by Nagata and Liu teaches the process according to claim 13 (see Claim 13 analysis). Aubin and Nagata do not appear to teach the following, but Liu does teach: further comprising: 
	utilizing said spindle load as a threshold value to identify a burr size (see at least the compensation line used to determine burr height on page 299 right column and Fig. 9, the compensation line is interpreted as a threshold height determined from the load measured by the force/torque sensor to identify the size of each burr).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin as modified by Nagata to incorporate the teachings of Liu wherein the contour of the workpiece is followed by the robot prior to deburring and load values from a force/torque sensor are along with a compensation line threshold above which a burr is detected. The motivation to incorporate the teachings of Liu would be to reduce cost by avoiding an expensive video camera system to detect burr sizes (see section 3.1. Burr detection aided by a fuzzy interface (page 299 left column)) 

	Regarding Claim 15, Aubin as modified by Nagata and Liu teaches the process according to claim 14 (see Claim 14 analysis), 
	Aubin does not  appear to teach the following but Nagata does teach: further comprising: determining a location and a size of said burr (see at least capturing three-dimensional model shape of a workpiece to be deburred and analyzing formation of burs to generate a machine path in par. 0026 and calculating the position, width, and depth of burrs on an unmachined workpiece detected by visual sensors and using the data to determine tool selection and cutting conditions in par. 0031-0034) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin to incorporate the teachings of Nagata wherein locations and sizes of each burr are determined. The motivation to incorporate the teachings of Nagata would be to select an appropriate tool and cutting conditions for the burr sizes (see par. 0010), which improves efficiency.

	Regarding Claim 16, Aubin as modified by Nagata and Liu teaches the process according to claim 15 (see Claim 15 analysis), 
	Aubin does not appear to teach the following but Nagata does teach further comprising:  utilizing said location of said burr and said size of said burr to guide a path for removal of leftover large burrs (see at least machining path generated in Step SA04 and shape data obtained again in Step SA06 after each machining step SA05 in Fig. 3 and par. 0040, the loop continues until all leftover burrs are removed and the workpiece matches the finished workpiece shape data within set error range). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin to incorporate the teachings of Nagata wherein a machining path is created based on the locations and sizes of the burrs and after machining the process is repeated until the machined workpiece matches the finished workpiece model with a set error range. The motivation to incorporate the teachings of Nagata would be to ensure reduce any errors of the deburring process below a set error range (see par. 0300) which increases accuracy.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubin in view of Nagata and Troy et al (US 20160239013)
	Regarding Claim 17 Aubin as modified by Nagata teaches the process according to claim 1 (see Claim 1 analysis). Nagata teaches the cutting tool being a rigid deburring cutting tool (see Claim 1 analysis for combination).  Aubin and Nagata do not appear to teach the following but Troy does teach further comprising: determining a position and an orientation of said cutting tool with respect to a base of said robot (see at least controller computing the position and orientation of the end effector relative to the robot base in par. 0097).
Given that Aubin as modified by Nagata teaches the end effector being a rigid deburring cutting tool (see Claim 1 analysis), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process taught by Aubin as modified by Nagata to incorporate the teachings of Troy wherein the position and orientation of the end effector relative to the robot base are determined. The motivation to incorporate the teachings of Troy would be to calibrate the end effector position to a base coordinate system and ensure accurate motion control (see par. 0095)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inoue et al (US 20040174130) discloses a machining robot with a torque sensor mounted to the spindle motor that measures spindle load
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664